Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

The rejection over  Wu et al (US 20110219244) in view of Okuno et al (US 2012/0271477) is withdrawn since the claims were canceled.

Drawings
	The drawings are objected to in that all boxes, i.e, (254-260) as shown on Figures 25-29 are not labeled as theirs functions. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 57, the recitation “ perturbations ” on line 12 is confusing because it is unclear if this is additional “ perturbations” or a further recitation of the previously claimed “perturbations” on line 9. The description is incomplete because the “splitter”, “AC outlet”, “inverter” and  “modem” are not connected anything since they do not have a structural relationship with other “components”. Thus, the claimed “network device” may not perform the recited function. The same is true for claim 67, 68
In claim 58, it is unclear what the AC powered device” is and how the interface connects the device for “operation”. The description is incomplete because the “interface” and the “device”  do not have a structural relationship with other “components” recited in claim 57. Thus, the claimed “network device” may not perform the recited function. 
  In claim 59, the recitation “inverter” on line 5 is confusing because it is unclear if this is additional “ inverter” or a further recitation of the previously claimed “inverter” on line 6 of claim 57.
In claim 60, it is unclear what the “protocol” on line 2 is and how it can be “used”.  The same is true for claim 70.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 57-72 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a modem and a transformer to: modulate perturbations in the DC power introduced to the ethernet cable in order to transmit longitudinal common mode signals to the device connected to other end of the ethernet cable; and demodulate perturbations in the DC power recovered on the ethernet cable in order to receive longitudinal common mode signals from the device connected to other end of the ethernet cable as combined in claims 57 and 67.

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842